DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10,682,705 to Nies.
Regarding claim 1, the Nies patent teaches planetary transmission for a wind turbine, comprising: a bolt 143 having a cylindrical outer surface, and a gear 144 having a cylindrical inner surface rotatably supported on the outer surface of the bolt, wherein the cylindrical outer surface of the bolt and the cylindrical inner surface of the gear are configured to function as a plain bearing. See Fig. 4.
Regarding claim 2, the gear is a planetary gear.  See Fig. 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,682,705 to Nies in view of U.S. Patent No. 4,325,589 to Hirt.
Regarding claim 3, the Nies patent does not specifically state that inner surface of the gear and/or the outer surface of the bolt includes a sliding layer.
The Hirt patent teaches a planetary gear pin having a sliding layer 9 between the pin and the gear.  See Fig. 1 and column 2, lines 30 and 31.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Nies patent to have the sliding layer as taught by the Hirt patent as it would have been combining known prior art elements using known methods to provide the predictable result of a gear that spins freely more efficiently without losses.
Regarding claim 12, the Nies and Hirt patent teach all the elements of the claim.  
However, the Nies and Hirt patent lack a specific teaching that the sliding layer is made of babbitt.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to have the sliding layer made of babbitt, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 4-11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 8,636,615 to Suzuki teaches a planetary pin with a sleeve bearing.
Canadian Patent No. CA3065209 to Kontinen teaches a slide bearing on a shaft.
European Patent No. EP3489548 to Ashmore et al. teaches a pin with a sliding surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655